DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on 08/24/2021 is acknowledged.  The traversal is on the grounds that the examination of all the claims together places no undue burden on the examiner.  This is not found persuasive because proof of burden exists only in applications filed under 35 U.S.C. 111(a) (See MPEP 800). An analysis of “Unity Of Invention” is applied to applications submitted under 35 U.S.C. 371 (See MPEP 1800).
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities:
  In paragraphs [0019]-[0020], reference #3 has been used to designate “blocking member” and “support member”. 
  In paragraph [0054], reference #7 has been used to designate “blocking member” and “support member”.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract is objected to because it does not meet the minimum word requirement.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  The examiner suggests replacing “wherein said first walls” with –wherein said first opposing walls--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “blocking means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “to block the rotation of said tensioning 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1,2, 5-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0041] “In particular, the double fork retainer consists of a plate bent in a C-shape”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 5-6 (as well as claims 2-10 due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited the limitation, “the same rotates with respect to the same support member”, which is vague and indefinite. It is unclear which structures are rotating with respect to one another. One person of ordinary skill within the art could interpret the limitation to be the fork rotating, while another person of ordinary skill within the art could interpret the limitation to be the support member and fork rotating in combination.
Claims 3-4 recited the limitation “the free ends bent together connecting with the arms by means of a curve to engage with said at least one hole on the opposite side to that engaging said undercuts”, which is vague and indefinite. Firstly, it is unclear whether the free ends are bent together with one another, or whether the free ends are meant to bend separate from one another, both by means of a curve. Secondly, it is unclear what structure is “opposite side to that”.
Claim 5 recites the limitation "the contour of said at least one hole" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation, “wherein the recess of said blocking means”, which is vague and indefinite. It is unclear whether this structure is positively claimed. Claim 1 or groove. Therefore, if groove is chosen it would be unclear if the recess were present.
Claim 6 recites the limitation, “wherein the groove of said blocking means”, which is vague and indefinite. It is unclear whether this structure is positively claimed. Claim 1 recites that the blocking means comprises at least one recess or groove. Therefore, if recess is chosen it would be unclear if the groove were present.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Foster, Sr.; Howard F. (US 4040602 A; hereinafter Foster) in view of Coulson; Don J. (US 4620389 A; hereinafter Coulson).
Regarding claim 1 Foster teaches:
A wire tensioning device. (See Fig. 4 #10); (abstract)
Comprising at least one wire tensioning member. (See Fig. 4 #50,52); (Col. 3, lines 3-16)
One support member adapted to support the tensioning member in rotation. (See Fig. 4 #26,28); (Col. 3, lines 11-13)
Blocking means to block the rotation of said tensioning member. (See Fig. 2 #36); (Col. 2, lines 44-47)
Said tensioning member consists of a metal fork bent so as to comprise a first end as a bridge connected to a second end by means of two longitudinal arms, the second end consisting of two free ends of the fork. (See Fig. 4 #50,52);(Col. 3, lines 3-16)
The support member being equipped with at least one through-hole penetrated by said arms of the tensioning member so that the same rotates with respect to the same support member. (See Fig. 4 #46,48); (Col. 3, lines 2-5)
Foster does not teach:
The means of blocking the rotation comprising at least one recess or groove for the reversible engagement with said first end and/or with said two free ends of said tensioning member.
Coulson teaches:
A blocking means comprising a recess or groove for reversible engagement with a first end of a wire tensioning member. (See Fig. 1 #10, 20); (Col. 2, lines 35-40)
It would have been obvious to one having ordinary skill within the art at the time of filing to modify the blocking means of Foster to incorporate a recess for reversible Coulson, in order to gain the advantages of increased blocking stability, and since it would have been a matter of design choice, as an obvious change in shape.
Regarding claim 6 Foster, in view of Coulson, as shown above, discloses all of the limitations of claim 1. Foster further teaches:
Blocking means comprising a groove is a plate bent into a C. (See Fig. 4 #36)
Foster does not teach. Coulson teaches:
A blocking means comprising a recess or groove for reversible engagement with a first end of a wire tensioning member. (See Fig. 1 #10, 20); (Col. 2, lines 35-40)
It would have been obvious to one having ordinary skill within the art at the time of filing to modify the blocking means of Foster to incorporate a recess or groove for reversible engagement with a first end of a tensioning member, as taught by Coulson, in order to gain the advantages of increased blocking stability, and since it would have been a matter of design choice, as an obvious change in shape.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Coulson, further in view of Friedrich;Tusztich (AT 307794 B; hereinafter Tusztich).
Regarding claim 2 Foster, in view of Coulson, as shown above, discloses all of the limitations of claim 1. Foster further teaches:

    PNG
    media_image1.png
    446
    316
    media_image1.png
    Greyscale
Wherein the free ends are bent so as to have a divergent or convergent progression therebetween. (See Fig.1)
However, if not Tusztich teaches:
Wherein the free ends are bent so as to have a divergent or convergent progression therebetween. (See Fig. 1 #3, 5)
It would have been obvious to one having ordinary skill within the art at the time of filing to modify the wire tensioning member of Foster, in view of Coulson, to incorporate bent ends, as disclosed by Tusztich, in order to gain the advantages of a more secure engagement.
Allowable Subject Matter
Claims 3-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is deemed pertinent because it relates to wire tensioning.
Foster; Howard F. (US 3811655 A)
HOWE EARL L (US 2451389 A)





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644